Gilbert, J.
1. This case is controlled by the ruling made in Federal Land Bank of Columbia v. Farmers and Merchants Bank, 177 Ga. 505 (170 S. E. 504), and authorities cited, to wit: “Where each of two or more creditors of a common debtor who is insolvent has, relatively to the other, the highest lien with respect to distinct property belonging to such debtor, and there is outstanding against the debtor a tax execution issued generally, the burden of discharging such lien should, as a general rule, be apportioned among the creditors, by requiring each of the separate properties to bear its proportionate part of the taxes, according to value.”
2. The only fact contested in the brief of defendant in error is whether or not the taxpayer was shown to be insolvent. On that question the uncontradicted evidence of a witness for the plaintiff is as follows: Witness “knows of his own knowledge that said J. E. Dickerson Sr. [the defendant in the tax fi. fas.] is heavily involved in debt and has several unsatisfied judgments of record against him, and that he has no property whatever except a small amount of wearing apparel, and that he is unable to pay his debts.” All of the facts shown in the record prove conclusively that the taxpayer was insolvent.
3. While judicial interference with the collection of State taxes is prohibited (Civil Code (1910) § 1163), there is no prohibition against judicial interference with the collection of municipal taxes. Herrington v. Tolbert, 110 Ga. 528, 532 (35 S. E. 687), and cit.; City of Atlanta v. Jacobs, 125 Ga. 523, 527 (2) (54 S. E. 534). The charter of the City of Atlanta contains no provision for claim or other statutory remedy available in this case.
4. It follows that the court erred in refusing to enjoin the sale of the property under the municipal tax fi. fa.

Judgment reversed.


All the Justices concur.